 

 

Case 1:19-cv-05779-GBD Document 58

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE NEW YORK TIMES COMPANY, 620 Bighth’
Avenue New York, NY 10018; CAROL

ROSENBERG, .
. Plaintiffs, :
-against- ‘
DEPARTMENT OF DEFENSE, :
Defendant. :

one eee eee eect ee eeeceeees x

GEORGE B. DANIELS, District Judge:

Filed oeleol2t _Page 1 of 1

 

 

 

ORDER

19 Civ. 5779 (GBD)

The April 8, 2021 oral argument is adjourned to May 6, 2021 at 11:00 a.m.

Dated: March 29, 2021
New York, New York

SO ORDERED.

A pray 6 Dore

ORGEB. DANIELS
ITEDATATES DISTRICT JUDGE

 

 
